Citation Nr: 0024337	
Decision Date: 09/13/00    Archive Date: 09/21/00

DOCKET NO.  99-06 336A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to a compensable evaluation for intermittent 
essential tremor.


REPRESENTATION

Appellant represented by:	Washington Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from December 1971 until 
his retirement from service in November 1997.

By a rating dated in April 1998, the Department of Veterans 
Affairs (VA) Regional Office (RO) in Seattle, Washington, 
granted service connection for intermittent essential tremor 
and rated this disability as 0 percent disabling as of 
December 1, 1997, the day following the veteran's retirement 
from service.  The veteran has perfected an appeal as to the 
rating assigned for the tremor.

A claim placed in appellate status by disagreement with the 
original or initial rating award (service connection having 
been allowed) but not yet ultimately resolved, as is the case 
here, remains an "original claim" and is not a new claim 
for increase.  Fenderson v. West, 12 Vet. App. 119 (1999).  
In such cases, separate compensable evaluations must be 
assigned for separate periods of time if such distinct 
periods are shown by the competent evidence of record during 
the pendency of the appeal, a practice known as "staged" 
ratings.  Id. at 126.


FINDING OF FACT

The veteran's service-connected intermittent essential 
tremor, rated by analogy to paralysis of the median nerve, is 
currently mild in severity.


CONCLUSION OF LAW

The criteria for a 10 percent evaluation for intermittent 
essential tremor are met as of December 1, 1997.  38 U.S.C.A. 
§ 1155 (West 1991 & Supp. 2000); 38 C.F.R. §§ 4.3, 4.20, 
4.124(a), and Part 4, Diagnostic Code 8515 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Regarding the veteran's claim for an increased evaluation for 
service-connected intermittent essential tremor, the Board of 
Veterans' Appeals (Board) notes that disability evaluations, 
in general, are intended to compensate for the average 
impairment of earning capacity resulting from a service-
connected disability.  They are primarily determined by 
comparing objective clinical findings with the criteria set 
forth in the rating schedule.  38 U.S.C.A. § 1155 (West 1991 
& Supp. 2000); 38 C.F.R. Part 4 (1999).  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 (1999).  
However, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

In the case at hand, the veteran seeks a compensable 
evaluation for his service-connected intermittent essential 
tremor.  In pertinent part, it is argued that current 
manifestations of the veteran's service-connected tremor are 
more severe than presently evaluated, and productive of a 
greater degree of impairment than is reflected by the 
noncompensable evaluation currently assigned.  More 
specifically, it is contended that, as a result of the 
veteran's service-connected essential tremor, he experiences 
problems with handwriting and other "fine motor skills."  

In that regard, the Board notes that, on VA medical 
examination in March 1998, the veteran gave a history of 
tremor of his right hand which had begun four years earlier.  
Reportedly, the veteran's problem had been "investigated 
thoroughly" while he was in the service, but with no specific 
resulting diagnosis.  According to the veteran, on those 
occasions when he attempted to write, he experienced a 
"tremor," with the result that his handwriting was poor.  
Otherwise, the veteran was able to utilize his right hand in 
all daily activities.  According to the veteran, he 
experienced no weakness or other symptoms "except the 
tremor." 

On physical examination, the veteran's right hand grip 
closure was normal, with strength of 5/5.  There was present 
a "very mild tremor" of the veteran's right hand at rest, 
which was not increased by intention.  At the time of 
examination, the veteran's muscle power in both hands was 
"similar and normal."  Radiographic studies of the veteran's 
right hand showed no evidence of fracture or dislocation, and 
no significant osteoarthritis.  The pertinent diagnosis noted 
was writer's cramp(s), intermittent essential tremor.

In correspondence of late December 1999, a United States Navy 
physician wrote that, in his opinion, the veteran's "current 
complaints" of tremor were consistent with an essential 
tremor first diagnosed in October 1995.  Additionally noted 
was that the etiology of the veteran's essential tremor was 
"felt to originate in the central nervous system (brain)."   

The Board notes that the veteran's service-connected 
intermittent essential tremor is rated by analogy to 
paralysis of the median nerve, with mild incomplete paralysis 
of that nerve warranting a 10 percent evaluation for both the 
major and minor extremities.  The term "incomplete paralysis" 
with peripheral nerve injuries indicates a degree of lost or 
impaired function substantially less than that for complete 
paralysis, whether due to varied level of the nerve lesion or 
to partial regeneration.  When involvement is wholly sensory, 
the rating should be for the mild, or at most, moderate 
degree.  38 C.F.R. §§  4.20, 4.124(a), and Part 4, Code 8515 
(1999).  

In the case at hand, at the time of the aforementioned VA 
examination in March 1998, the veteran complained of a tremor 
which, in his opinion, affected his handwriting.  While at 
the time of said examination, the veteran's grip and strength 
were within normal limits, he nonetheless displayed a mild 
tremor of the right hand when at rest.  Based on such 
findings, the Board is of the opinion that current 
manifestations of the veteran's service-connected essential 
tremor are productive of "mild" symptomatology, thereby 
warranting (by analogy) the assignment of a 10 percent 
evaluation.  38 C.F.R. § 4.20 (1999).  An evaluation in 
excess of 10 percent is not in order, inasmuch as the veteran 
does not currently exhibit symptomatology consistent with 
moderate incomplete paralysis of the median nerve.  See 
38 C.F.R. Part 4, Diagnostic Code 8515 (1999).

The Board notes that the veteran had the tremor of his right 
hand prior to his retirement from service.  The Board 
concludes that the veteran has been entitled to a 10 percent 
rating for the tremor since his retirement from service and 
that there is no medical evidence showing any distinctive 
periods for which the severity of the veteran's tremor met or 
nearly approximated the criteria necessary for a disability 
rating in excess of 10 percent since his retirement from 
service.  Fenderson, supra.


ORDER

A 10 percent rating for intermittent essential tremor is 
granted, subject to the law and regulations governing the 
payment of monetary benefits.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

